Duran v Nanda (2020 NY Slip Op 02459)





Duran v Nanda


2020 NY Slip Op 02459


Decided on April 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-02088
 (Index No. 62024/14)

[*1]Lidilia Duran, appellant, 
vHarvinder Kaur Nanda, respondent.


Gruenberg Kelly Della, Ronkonkoma, NY (Zachary M. Beriloff of counsel), for appellant.
Ahmuty, Demers & McManus, Albertson, NY (Frank J. Wenick, Glenn A. Kaminska, and Kevin J. Murtagh of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Peter H. Mayer, J.), dated November 13, 2017. The order denied the plaintiff's motion pursuant to CPLR 4404(a) to set aside a jury verdict on the issue of liability in favor of the defendant as contrary to the weight of the evidence and for a new trial.
ORDERED that the order is affirmed, with costs.
A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746; Sela v Katz, 165 AD3d 1191, 1192). When a verdict can be reconciled with a reasonable view of the evidence, the successful party is entitled to the presumption that the jury adopted that view (see Sela v Katz, 165 AD3d at 1192). Under the circumstances presented, the jury verdict was not contrary to the weight of the evidence (see Kontomichalos v County of Nassau, 69 AD3d 811, 811-812; Brown v New York City Transit Auth., 50 AD3d 377; Grunewald v Alexander Ave. Kosher Rest. Corp., 297 AD2d 661).
CHAMBERS, J.P., COHEN, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court